1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                    UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA

10   JESSICA R. KISNER,                  )                  Case No. 2:19-CV-00673-EFB
                                         )
11         Plaintiff                     )                  STIPULATION AND PROPOSED
                                         )                  ORDER FOR EXTENSION OF TIME
12
     v.                                  )                  TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to November 20, 2019, for Plaintiff to file her motion for summary judgment and/or

20   remand Opening Brief, in accordance with the Court’s Scheduling Order. This is Plaintiff's second
21
     request for an extension. It is requested due to the fact that the record in this case is extremely lengthy
22
     and is taking longer than anticipated to review.
23

24

25

26

27

28

     Kisner v. Berryhill             Stipulation and Proposed Order     E.D. Cal. 2:19-cv-00673-EFB
1            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3
                                                  Respectfully submitted,
4

5

6
     Date: October 17, 2019                       JACQUELINE A. FORSLUND
                                                  Attorney at Law
7

8                                                 /s/Jacqueline A. Forslund
9
                                                  JACQUELINE A. FORSLUND

10                                                Attorney for Plaintiff

11

12
     Date: October 17, 2019                       MCGREGOR W. SCOTT
13                                                United States Attorney
                                                  DEBORAH STACHEL
14                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
15

16                                                /s/S. Wyeth McAdam
                                                  S. WYETH MCADAM
17                                                Special Assistant United States Attorney
                                                  *By email authorization
18

19                                                Attorney for Defendant

20
                                                    ORDER
21

22   APPROVED AND SO ORDERED.

23   DATED: October 21, 2019.                     ____________________________
                                                  EDMUND F. BRENNAN
24
                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28

     Kisner v. Berryhill            Stipulation and Proposed Order   E.D. Cal. 2:19-cv-00673-EFB
